Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Registration No. 333-69081 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 REX AMERICAN RESOURCES CORPORATION (Formerly REX STORES CORPORATION) (Exact name of registrant as specified in its charter) Delaware 31-1095548 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 2875 Needmore Road Dayton, Ohio 45414 (Address, including zip code, of principal executive offices) 1998 Nonqualified Executive Stock Option Plan (Full title of the plan) Stuart A. Rose Chairman and Chief Executive Officer REX American Resources Corporation 2875 Needmore Road Dayton, Ohio 45414 (937) 276-3931 (Name, address and telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) EXPLANATORY NOTE This Post Effective Amendment No. 1 to the Registration Statement on Form S-8 (Registration No. 333-69081) is filed for the purpose of terminating the Registration Statement and deregistering any shares of the registrants common stock, $.01 par value, remaining available for issuance upon the exercise of options outstanding under the 1998 Nonqualified Executive Stock Option Plan. As of the date hereof, no shares of the registrants common stock remain available for issuance under the Plan. 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this post-effective amendment to the registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Dayton, State of Ohio, on June 30, 2010. REX AMERICAN RESOURCES CORPORATION By /s/ Stuart A. Rose Stuart A. Rose Chairman of the Board and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this post-effective amendment to the registration statement has been signed by the following persons in the capacities and on the dates indicated. Signature Capacity Date /s/Stuart A. Rose Chairman of the Board and Chief Executive June 30, 2010 Stuart A. Rose Officer (Principal Executive Officer) /s/Douglas L. Bruggeman Vice President - Finance, Chief Financial June 30, 2010 Douglas L. Bruggeman Officer and Treasurer (Principal Financial and Accounting Officer) /s/Lawrence Tomchin Director June 30, 2010 Lawrence Tomchin /s/Edward M. Kress Director June 30, 2010 Edward M. Kress /s/Robert Davidoff Director June 30, 2010 Robert Davidoff /s/Charles A. Elcan Director June 30, 2010 Charles A. Elcan /s/David S. Harris Director June 30, 2010 David S. Harris /s/Mervyn L. Alphonso Director June 30, 2010 Mervyn L. Alphonso 3
